IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00164-CR

RICKEY LAYFIELD,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 52nd District Court
                              Coryell County, Texas
                           Trial Court No. Fisc 14-22143


                                      ORDER

      Appellant filed a motion to substitute lead counsel in this appeal. Pursuant to the

Texas Rules of Appellate Procedure, either former counsel or the party must sign a notice

designating new lead counsel along with new lead counsel. TEX. R. APP. P. 6.1(c). The

Court notes that appellant’s motion was not signed by either former lead counsel for

appellant or appellant. Further, we have no information whether the former lead counsel

was appointed or retained. Only the trial court has the ability to remove appointed

counsel in this situation. See TEX. CODE CRIM. PROC. ANN. 26.04(j)(2) (West 2006).
        Accordingly, appellant’s motion is denied, and a change in the designation of lead

counsel will not be made at this time. Original counsel, Thomas Seigman, remains as

lead counsel for appellant, and Niles Illich is added as additional counsel for appellant in

this appeal.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed June 21, 2017




Layfield v. State                                                                     Page 2